Case 7:20-cv-04061-NSR Document 8 Filed 10/09/20 Page 1 of 3
           Case 7:20-cv-04061-NSR Document 8 Filed 10/09/20 Page 2 of 3




time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

         To allow Plaintiff to effect service on Defendant Bard College through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for this defendant. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon this defendant.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is instructed to complete the USM-285 form with the addresses for

Bard College and deliver to the U.S. Marshals Service all documents necessary to effect service.

         Plaintiff has consented to receive court documents electronically.

SO ORDERED.

Dated:     October 9, 2020
           White Plains, New York

                                                          NELSON STEPHEN ROMÁN
                                                           United States District Judge




                                                  2
Case 7:20-cv-04061-NSR Document 8 Filed 10/09/20 Page 3 of 3




            DEFENDANT AND SERVICE ADDRESS

   Bard College
   P.O. Box 5000
   Annandale-on-Hudson, New York 12504
